DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “at least one first wheel brake which can be actuated by a pressure build-up in at least one first wheel-brake-side brake line”.  It is not clear if “at least one first wheel-brake-side brake line” is intended to encompassed one or more brake lines for each of the “at least one first wheel brake”,  or if it is intended to encompassed one or more first wheel brakes, each having a brake line.
Claim 21 recites “the first brake circuit comprises two first wheel brakes, each of the two first wheel brakes fluidically coupled to the actuator-side brake line via a corresponding first wheel-brake-side brake line and a corresponding brake actuator valve; and the first brake circuit comprises two second wheel brakes, each of the two second wheel brakes fluidically coupled to the cylinder-side brake line via a corresponding second wheel-brake-side brake line and a corresponding brake cylinder valve.”  It is not clear if the brake circuits of claim 21 correspond to the braking circuits of parent claim 12.  If they are different circuits, the language lacks proper antecedent basis.  It they are the same, it appears that the second recitation of “the first brake circuit” should be “the second brake circuit”.  Note parent claim 12 recites a first braking circuit coupled to at least one first wheel brake and a second braking circuit coupled to the at least one second wheel brake.   It is also not clear from the language of the claim if “two first wheel brakes” and “two second wheel brakes” include the “at least one” first or second wheel brake of parent claim 12.  Parent claim 12 also requires that the first or second wheel braking circuits are coupled to wheel brakes, indicating that they are separate from the wheel brakes.  Claim 21 appears to be requiring the circuits to include the wheel brakes.  It is therefore unclear what is encompassed by the recited circuits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-19 and 22-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Besier et al (US# 2019/0031165).
	Besier et al disclose all the limitations of the instant claim including; at least one first wheel brake 8 which can be actuated by a pressure build-up in at least one first wheel-brake-side line 272; at least one second wheel brake  which can be actuated by a pressure build-up in at least one second wheel-brake-side line; a brake pedal 172; a brake cylinder 164 in which a brake pressure can be built up by means of a brake piston 188 mechanically coupled to the brake pedal 172; a sensor 260/262 for detecting actuation information relating to actuation of the brake pedal, a brake actuator 28 for generating a brake pressure in an actuator-side brake line; a controller 250; a first braking circuit 272 fluidically coupled to the at least one first wheel brake 8 and to the brake actuator 28, the first circuit including at least one brake actuator valve 112 partitioning the circuit into the at least one first wheel-brake-side brake line (line from 112 to 8) and the actuator-side brake line (line from 112 to 28); a second braking circuit 242 fluidically coupled to the at least one second wheel brake 12 and to the brake cylinder 160, the second circuit including at least one brake cylinder valve 96 partitioning the circuit into at least one second wheel-brake-side brake line (portion of 242 from 96 to 12) and a cylinder-side brake line (portion of line 242 from 96 to the exterior of the block 16 facing module 160); wherein the first braking circuit 272 is fluidically coupled to the brake cylinder 164 only via the second operating circuit 242; wherein the second braking circuit 242 is fluidically coupled to the brake actuator 28 only via the first operating circuit 272; wherein, in a first operating mode of the brake system, the brake actuator 28 is controlled by the controller 250 as a function of the actuation information [0050]; wherein the first wheel-brake-side brake line (line from 112 to 8) and the second wheel-brake-side brake line (line from 96 to 12) are fluidically coupled to the actuator-side brake line via the brake actuator valve 112; wherein the first wheel-brake-side brake line (line from 112 to 8) and the second wheel-brake-side brake line (line from 96 to 12) are fluidically coupled to the brake cylinder 164 via the brake cylinder valve 96; and wherein the brake cylinder valve 96 is closed in the first operating mode [0073] and open in a second operating mode (figure 6, [0073]) of the brake system.
	Regarding claim 13, the brake actuator valve 112 is open in the first operating mode (figure 2) and closed in the second operating mode (figure 6).
	Regarding claims 14 and 22, the brake system has a feedback device 2 by means of which a haptic feedback signal can be given on the brake pedal in the first operating mode, facilitating a pressure to be built up in a feedback line (line from 230 to  valve 150) by the feedback device, which pressure is fluidically coupled to the brake cylinder at least in the first operating mode.   [0054]
	Regarding claim 15, the brake cylinder 164 is coupled to the feedback line via a feedback valve 150 that is open in the first operating mode [0054] and closed in the second operating mode [0041][0073].
	Regarding claims 16 and 23-25, an integrated brake module 16 and a pedal module 160 formed separately therefrom [0044], the pedal module comprising the brake cylinder 164, the brake piston 188, the brake pedal 172 and the sensor 260/262, and the integrated brake module comprising the brake force actuator 28 and the brake cylinder valve 96.  Figures 1-2. 
	Regarding claim 17, the integrated brake module additionally comprises a valve block 134/142 for controllably coupling the at least one first wheel-brake-side brake line (line from 112 to 8) to the at least one first wheel brake 8, and the at least one second wheel-brake-side brake line (line from 96 to 12) to the at least one second wheel brake 12.
	Regarding claims 18 and 26, the pedal module 160 is coupled to the integrated brake module 16 via a connecting line (portion of 242 between the two modules) which fluidically couples the brake cylinder 164 to the cylinder-side brake line (portion of line 242 from 96 to the exterior of the block 16 facing 160) of the second braking circuit.
	Regarding claim 19, the pedal module 160 is additionally coupled to the integrated brake module 16 via a further connecting line 300, by means of which the brake cylinder is fluidically coupled or can be coupled on the brake module side to a reservoir 66.  Note chamber 66 is capable of storing a quantity of fluid and can therefore be considered a reservoir as broadly recited.
	

Claim(s) 12-17, 20-25 and 27-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zimmermann et al (US# 2019/0344769).
	Zimmermann et al disclose all the limitations of the instant claim including; at least one first wheel brake 8d which can be actuated by a pressure build-up in at least one first wheel-brake-side line (line with 6d); at least one second wheel brake 8a which can be actuated by a pressure build-up in at least one second wheel-brake-side line (line with 6a); a brake pedal 1; a brake cylinder 80 in which a brake pressure can be built up by means of a brake piston mechanically coupled to the brake pedal 1; a sensor 20/24 for detecting actuation information relating to actuation of the brake pedal [0096], a brake actuator 5 for generating a brake pressure in an actuator-side brake line; a controller 112; a first braking circuit 13b fluidically coupled to the at least one first wheel brake 8d and to the brake actuator 5, the first circuit including at least one brake actuator valve 26 partitioning the circuit into the at least one first wheel-brake-side brake line (line from 26 to 8d) and the actuator-side brake line (line from 26 to 37); a second braking circuit 13a/85 fluidically coupled to the at least one second wheel brake 8a and to the brake cylinder 80, the second circuit including at least one brake cylinder valve 81/82 partitioning the circuit into at least one second wheel-brake-side brake line (85/13a, from 82 to 8a) and a cylinder-side brake line (portion of line from 81 and/or 82 to 80); wherein the first braking circuit 13b is fluidically coupled to the brake cylinder 80 only via the second operating circuit 13a/85; wherein the second braking circuit 13a/85 is fluidically coupled to the brake actuator 5 only via the first operating circuit 13b; wherein, in a first operating mode of the brake system, the brake actuator 5 is controlled by the controller 100 as a function of the actuation information [0050]; wherein the first wheel-brake-side brake line and the second wheel-brake-side brake line are fluidically coupled to the actuator-side brake line via the brake actuator valve 26; wherein the first wheel-brake-side brake line and the second wheel-brake-side brake line are fluidically coupled to the brake cylinder 80 via the brake cylinder valve 81/82; and wherein the brake cylinder valve 81/82 is closed in the first operating mode and open in a second operating mode of the brake system [0165][0166][0170].  Figure 4.
	Regarding claim 13, the brake actuator valve 26 is open in the first operating mode [0051][0084] and closed in the second operating mode (26 is normally closed [0098] and closes in a mode of operating in total power failure).
	Regarding claims 14 and 22, a feedback device 3’  by means of which a haptic feedback signal can be given on the brake pedal in the first operating mode, facilitating a pressure to be built up in a feedback line (line from 3” to  valve 83 or 84) by the feedback device, which pressure is fluidically coupled to the brake cylinder at least in the first operating mode.   
	Regarding claim 15, the brake cylinder 80 is coupled to the feedback line via a feedback valve 83/84 that  is open in the first operating mode and closed in the second operating mode.
	Regarding claims 16 and 23-25, it comprises an integrated brake module HCU1 and a pedal module 200 formed separately therefrom, the pedal module comprising the brake cylinder 80, the brake piston, the brake pedal 1 and the sensor 20/25, and the integrated brake module comprising the brake force actuator 5 or 2 and the brake cylinder valve 40.  Figure 4. 
Regarding claim 17, the integrated brake module additionally comprises a valve block HCU1 for controllably coupling the at least one first wheel-brake-side brake line (line from 26 to 8d) to the at least one first wheel brake 8d, and the at least one second wheel-brake-side brake line (line from 82 to 8a) to the at least one second wheel brake 8a.
	Regarding claim 19, the pedal module 200 is additionally coupled to the integrated brake module HCU1 via a further connecting line, by means of which the brake cylinder is fluidically coupled or can be coupled on the brake module side to a reservoir 4.  Note line above cylinder 80 connecting the cylinder to the reservoir 4.
	Regarding claims 20 and 27-31, the controller 112 is set up to monitor at least one operating parameter of the brake system (functionality of the pressure provisions) and to trigger a change of the brake system to the second operating mode if a fault condition dependent on the operating parameter is fulfilled.  Note [0170] discloses the fallback level in response to a double fault, for example, failure of the first and second pressure provisions 2, 5.
	Regarding claim 21, the first brake circuit comprises two first wheel brakes 8c/8d, each of the two first wheel brakes fluidically coupled to the actuator-side brake line via a corresponding first wheel-brake-side brake line and a corresponding brake actuator valve 26/6c; and the first brake circuit comprises two second wheel brakes 8a/8b, each of the two second wheel brakes fluidically coupled to the cylinder-side brake line via a corresponding second wheel-brake-side brake line and a corresponding brake cylinder valve 82/6b.
Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive.
Regarding Besier et al and Zimmermann et al, please note the updated rejections above which identify the portions corresponding to the claimed circuits  and connections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK